Name: Commission Regulation (EEC) No 3339/81 of 20 November 1981 on arrangements for imports into France of blouses (category 7) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 81 Official Journal of the European Communities No L 338/7 COMMISSION REGULATION (EEC) No 3339/81 of 20 November 1981 on arrangements for imports into France of blouses (category 7) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Importation into France of the category of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of blouses (category 7) originating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 11 ; Article 2 Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of a request for consultations on 16 November 1981 ; 1 . Products as referred to in Article 1 , shipped from Indonesia to France between 1 January 1981 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the provisional quantitative limit established for 1981 . Whereas consultations are to be held and it is desir ­ able to make the product in question (category 7) subject to a provisional quantitative limit for the period 1 January to 31 December 1981 in accordance with paragraph 5 (b) of the said Article 11 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3 Whereas the products in question exported from Indo ­ nesia between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for 1981 ; This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27. 12. 1978 , p . 1 . (A OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1981 . No L 338 /8 Official Journal of the European Communities 25 . 11 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1981 . For the Commission Frans ANDRIESSEN Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man ­ made textile fibres F 1 000 pieces 200